Mr. JUSTICE SCOTT delivered the opinion of the court: The defendant board of education of DePue Unit School District No. 103 of Bureau County appeals from the judgment of the circuit court ordering it to pay plaintiff Norma Relph $41,294 and to reinstate her as a teacher for the district. Norma Relph had been a tenured teacher employed by the board to teach home economics on the high school level. In 1973 she was dismissed from her position for economic reasons. The following school year DePue hired two nontenured teachers for open positions as (1) a reading teacher in the upper elementary grades and (2) a half-time librarian and a halftime home economics teacher in the high school. Plaintiff Relph was not offered either of those positions. She sought a writ of mandamus requiring the board of education to hire her based upon section 24 — 12 of the School Code (Ill. Rev. Stat. 1973, ch. 122, par. 24 — 12), which generally requires boards to offer recently dismissed tenured teachers any teaching positions which become available the year following their dismissal, provided only that the dismissed tenured teacher is “legally qualified” for such open position. Further, the writ would have required the board of education to pay Relph a salary “commensurate with other salaries of teachers in the district.” The circuit court granted summary judgment for the defendant school board and rejected the plaintiff teacher’s motion for summary judgment, finding, in pertinent part, that Norma Relph was not qualified to teach the available positions since she had not met requirements for those positions set forth in a regulation of the State Superintendent of Public Instruction. Circular Series A, No. 160 (A-160), regulations of the State Superintendent (now the State Board of Education), established necessary semester-hour requirements for teaching subjects in junior high, departmentalized upper elementary grades, and high school. Relph appealed the circuit court’s decision to this court (such appeal hereinafter designated Relph I), and we reversed the circuit court, with one justice dissenting. (Relph v. Board of Education (1977), 51 Ill. App. 3d 1036, 366 N.E.2d 1125.) The majority held that Norma Relph was qualified to teach the available positions by virtue, solely, of her certification to teach grades 6 through 12. We held that the requirements of Circular Series A, No. 160, were advisory only and not binding. This court reversed the circuit court, ordering judgment for the plaintiff on remand consistent with the views expressed in the majority opinion. Leave to appeal our decision was sought and denied by the supreme court. Our decision was made on August 26, 1977. Leave to appeal was denied on November 23, 1977. The mandate was returned to the circuit court with orders to proceed in accordance with the appellate court opinion. Subsequent thereto, Relph, on May 4, 1978, filed her motion for damages, asking that she be granted damages in accordance with the opinion of this court. A stipulation setting forth the salary Relph would have earned had she been employed by the board of education and the salaries she did earn elsewhere was entered into between the parties. On January 12, 1979, while Relph’s motion was pending before the circuit court, the Illinois Supreme Court issued its opinion in Lenard v. Board of Education (1979), 74 Ill. 2d 260, 384 N.E.2d 1321. Therein the court held that the standards for qualifications established by Circular Series A, No. 160, are incorporated into the meaning of “legally qualified” as used in section 24 — 12 of the School Code (Ill. Rev. Stat. 1973, ch. 122, par. 24 — 12). It affirmed the judgment against a tenured teacher who had sought reinstatement but who was found not to have been legally qualified in the face of the requirements of A-160 (74 Ill. 2d 260, 269). Thereafter, on February 8, 1979, the respondent board of education in this action filed a motion to reconsider with the trial court, arguing that the intervening decision of the Illinois Supreme Court in Lenard required entry of judgment for DePue. The trial court felt bound by our decision and denied the motion for reconsideration. It entered judgment for plaintiff Relph and fixed damages in the amount of $41,294. It ordered her reinstatement by the board of education as well. In this second appeal, the board argues that the decision of the Illinois Supreme Court in Lenard should be given effect in the instant case and that judgment for the board should be entered. It asserts that the trial court was obligated to follow the decision in Lenard and that it ought to have followed Lenard and entered judgment for the defendant board of education. Plaintiff-appellee Norma Relph argues that our decision in the previous appeal herein is controlling and binding upon the circuit court and upon this court in this appeal. She argues that the decision in Lenard should have no effect upon this case and that the judgment on her behalf should be maintained. We agree.  In a recent decision of this court based upon a factual setting not dissimilar to the factual setting of the case at bar, we discussed at length the doctrine of res judicata. (Hagopian v. Board of Education (1980), 83 Ill. App. 3d 1097.) We there determined that when the mandate of the appellate court is final and conclusive and when the mandate does not order a general remand to the lower court, then that mandate is said to be res judicata. (Hagopian v. Board of Education.) If our mandate in Relph I possessed these requirements necessary for estoppel by judgment, then even a subsequent decision of the Illinois Supreme Court which determines that our view of the law was erroneous cannot be relied on to reach a different result. People ex rel. First National Bank v. Russel (1918), 283 Ill. 520,119 N.E. 617; Jenkins v. International Bank (1884), 111 Ill. 462, aff’d (1888), 127 U.S. 484, 32 L. Ed. 189, 8 S. Ct. 1196. The Jenkins court nearly a century ago recognized that “litigation must have a termination, and when a matter has been in issue and the parties before the court, and an opportunity afforded to assert their rights, they must be held concluded from afterwards litigating them in another proceeding.” (111 Ill. 462, 468.) An error in law is no bar to application of this principle. “The rule of res' judicata or estoppel by a judgment upon the same point, where there is no want of jurisdiction, has operation whether the judgment be erroneous or not.” 111 Ill. 462, 471. With this understanding of the scope of the doctrine of res judicata, we turn our attention to the mandate in Relph l, its content, and its characteristics. Our prior decision held that: “For the foregoing reasons the judgment of the circuit court of Bureau County is reversed and remanded with directions to enter judgment in favor of the petitioner consistent with the views expressed herein.” (Relph v. Board of Education (1977), 51 Ill. App. 3d 1036, 1041-42, 366 N.E.2d 1125, 1129.) Here, as in the recent case of Hagopian v. Board of Education, there is no general remand. Rather, the authority and discretion of the court below is circumscribed by a remand with precise directions “to enter judgment in favor of the petitioner.” If a general remand dooms the appellee’s entitlement to an estoppel by judgment, we must conclude that her destiny in the instant proceeding is not unhappy. From a contextual reading of Relph I, it is apparent that the judgment which was to be entered for Norma Relph was the previously rejected summary judgment motion. That motion urged the court to grant a writ of mandamus compelling the board of education to hire Relph and pay her a salary commensurate with other salaries of teachers in the district. With the supreme court’s denial of leave to appeal on November 23, 1977, and with the return of our mandate to the circuit court on December 22, 1977, the lower court was obliged to follow the specific directions of our mandate to the letter. (Hagopian v. Board of Education; Hurst v. Papierz (1973), 16 Ill. App. 3d 574, 306 N.E.2d 532, cert, denied sub nom. Papierz v. Rauth (1974), 419 U.S. 835, 42 L. Ed. 2d 62, 95 S. Ct. 62.) To incorporate specific terms in the mandate by implied or express reference to pleadings in the record on appeal as the majority in Relph I opted to do is by no means unprecedented.1 Clearly, upon remand, the trial court was limited to issuing a writ complying with such referenced terms: “Where, after reviewing a case on its merits, this court reverses the judgment of the trial court or reverses and remands the cause to that court with directions to enter a specific judgment, there is nothing for that court to decide or to determine. Neither the trial court nor the parties have any authority to take any further action in the case except such as is necessary to carry out the mandate of the reviewing court.” (Hamilton v. Faulkner (1968), 96 Ill. App. 2d 415, 418, 238 N.E.2d 631, 633. See also Martin v. Prairie Rod & Gun Club (1978), 65 Ill. App. 3d 952, 382 N.E.2d 1295.) In the case at bar for the trial court to take further action than that necessary to issue the writ of mandamus was clearly improper.  The question of whether the writ of mandamus should issue became final when the supreme court denied further review on November 23, 1977. (Rubin v. Kohn (1931), 344 Ill. 166,176 N.E. 259; Hagopian v. Board of Education.) Further, the mandate of Relph I exhibited the conclusiveness necessary to satisfy the requirements of estoppel by judgment in that it “necessitate(d) the rendition of a particular new decree indicated by the judgment of reversal.” (McMahan v. Quinn (1892), 140 Ill. 199, 29 N.E. 731; see also Hagopian v. Board of Education.) We simply fail to find any reason why our mandate in Relph 1 was not res judicata as to the questions there at issue. Norma Relph’s judgment must someday be unassailable as against even the most vigorous litigant. We believe that day has come. We have no jurisdiction to consider this matter further. A prior judgment bars any attempt to relitigate that which has been decided.2  Appeal dismissed. STOUDER, J., concurs.   An extended discussion of this practice is detailed in Hagopian o. Board of Education. Among the authorities cited therein are People ex rel. Bauer v. Henry (1957), 10 Ill. 2d 324, 139 N.E.2d 737; Union National Bank v. Hines (1900), 187 Ill. 109,58 N.E. 405; Ill. L. & I’rac. Mandamus §192, n.12 (1956).    The appellate court has power to give any judgment and make any order that ought to have been given or made. (Ill. Rev. Stat. 1977, eh. 110A, par. 366(a).) Where an action is barred by a prior judgment, the proper remedy is dismissal. Ill. Rev. Stat. 1977, eh. 110, par. 48(l)(d).